Citation Nr: 1646871	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1944 to January 1946.  He died in December 2011 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.

In May 2015, the appellant and her daughter-in-law testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in July 2015 to obtain additional treatment records and a VA medical opinion.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed by the Board in July 2015, due to the Veteran's death during this appeal, the appellant was substituted as the claimant for purposes of completing this appeal.  

The Board also remanded the issue of entitlement to an increase in the amount of nonservice-connected pension benefits, to include whether termination of death pension benefits was proper, for the issuance of a statement of the case (SOC).  Such has not yet been done and this issue has not been returned to the Board; therefore, this issue is referred to the Agency of Original Jurisdiction (AOJ) for the appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A back disorder was not present during the Veteran's service; arthritis was not manifest within one year of discharge from service; and a diagnosed back disorder did not develop as a result of any incident during service.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Prior to his death, a March 2010 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2015).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  Pertinent VA opinions were obtained in July 2013 and May 2016.  38 C.F.R. § 3.159(c)(4).  To the extent that the July 2013 opinion is not adequate, the May 2016 opinion is sufficient, as the examiner offered a well supported opinions based on consideration of the full history of the disorder.  In finding the May 2016 opinion adequate, the Board acknowledges that the July 2015 remand requested an opinion from a physician with experience in orthopedics.  The 2016 opinion was provided by an internist.  While the representative argues that the opinion should have been provided by a neurologist or orthopedist, see November 2016 Informal Hearing Presentation, there is no indication that the internist who provided the opinion does not have experience in orthopedics.  No specialist opinion was requested; merely an opinion from someone with experience in orthopedics and the evidence does not show that the internist does not have the requisite experience.  Consequently, the Board concludes that this opinion is sufficient.  The Board finds that VA's duty to assist the appellant with respect to obtaining a VA opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's September 1944 enlistment and December 1945 separation examination both revealed a normal spine.  The Veteran's STRs are silent for any back complaints.

Post-service medical records beginning in 1977 show that the Veteran was treated for his back.  A March 1977 certificate of attending physician shows that the Veteran was treated in December 1976.  The Veteran reportedly had an old history of low back pain.  He reported being injured in service when he jumped down an elevator shaft.  The record shows that X-rays revealed degenerative disc lower lumbar spaces and some degenerative arthritis changes.  An August 1997 record shows that the Veteran reported a fairly long history of back troubles and that he was first seen by that physician in 1983.  The record reveals that the Veteran had a "quite significant" motor vehicle accident in April 1997 that resulted in increasing back pain.  The Veteran had surgery in September 1997; the diagnosis was lumbar spinal canal stenosis.  A June 2000 treatment record reveals that the Veteran reported having some pain in his back since 1940.  He reported injuring himself when jumping on an elevator after it already went down and landing on his back.  He was diagnosed with degenerative disc disease and history of spinal stenosis.  An August 2007 record shows that the Veteran had trauma to his back region during his military service, which had been chronic.  Treatment records continue to show that the Veteran reported pain since a service injury; none of them contain any opinion relating a diagnosed back disorder to his military service.  

A December 2007 statement from the Veteran shows that the ship he was on during service was attacked.  He reported running for cover down an elevator shaft on his back.  He reported that he did not seek treatment as they were under siege.  

A VA medical opinion was obtained in July 2013.  The examiner reported the Veteran's in-service injury.  The examiner noted that they had no details on that back injury for 30 years, when the Veteran presented with conditions common to middle aged men - degenerative disc disease and sciatica.  The examiner noted that since there were no records of any problem with back pain or injury for three decades, the question was whether an injury reported in the 1940s, and with no follow-up documentation until the 1970s, would have been as likely as not to produce either the sciatica and degenerative disc disease with which he was diagnosed in the 1970s or the spinal stenosis or multi-level disc disease with which he was diagnosed in 1997, and which he attributed at that time to a motor vehicle accident.  The examiner opined that it was less likely than not that those much later-occurring conditions could be causally related to a one-time event in service with no real medical follow-up for 30 years afterward.  The examiner opined that, rather, it was more likely than not that the disc disease was a result of aging and/or exposure to nicotine and/or the cumulative wear and tear of a lifetime, as it was in most men of that generation.  The examiner further opined that the spinal stenosis was either congenital, or the result of much later events such as the motor vehicle accident described in the 1990s, or the progression of the disc disease.

An additional VA medical opinion was obtained in May 2016.  The examiner opined that according to April 2010 X-rays, the Veteran's back conditions during the appeal until his death included arthritis, scoliosis, and degenerative disc disease.  The Veteran also had mild multi-level thoracic degenerative disc disease, multi-level disc bulging and/or small posterior disc protrusions, which did not cause significant central canal stenosis.  The examiner reported that the Veteran also had L1-L5 spinal stenosis.  The examiner noted that the Veteran's medical records showed that he had been diagnosed with degenerative arthritic changes, lumbar spine and possible herniated lumbar disc in 1976.  The examiner noted the Veteran's 1997 surgery.  The examiner opined that there was no evidence that the Veteran had any preexisting back conditions prior to his enlistment.  The examiner opined that the lumbar spinal stenosis, which would not have resolved without additional surgery, was most likely degenerative in nature and due to his degenerative disc disease and spinal arthritis and was not congenital.

The examiner opined that if the Veteran's history of his in-service injury was taken as fact, then that injury could have contributed to his ongoing and progressive degenerative changes in his lumbosacral spine, which might have been post-traumatic in nature.  The examiner noted that, however, there were no medical records from the time of the Veteran's discharge from service until the 1970s.  The examiner noted that the Veteran did report in later exams that he had back problems from the time of his in-service back injury and he was diagnosed with degenerative arthritic changes and possible herniated lumbar disc as early as 1976.  The examiner observed that the Veteran was in a motor vehicle accident in 1997 at which time he had an acute aggravation of his chronic back pain.  The examiner opined that because of the lack of medical records from the time of the Veteran's discharge from service until the 1970s, it would be resorting to speculation to try to determine if and to what degree the Veteran's chronic and progressive degenerative changes in his spine, which were basis of all of his chronic back conditions, were related to his in-service back injury versus age progression and the cumulative wear and tear of three decades after his military service.

Based on a review of the evidence, the Board concludes that service connection for a back disorder is not warranted.  Although the Veteran reportedly had a back injury during service, and was diagnosed with back disorders prior to his death, the evidence does not show that any disorders were related to his military service.  

The Veteran's December 1944 separation examination showed a normal spine; no back disorder was diagnosed and no back complaints were made.  Although the Veteran reported having back pain dating back to his service injury in his treatment records, none of his records contain any opinion relating a back disorder as having its onset during the Veteran's military service or as being otherwise related to his military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any back disorder began during service or was otherwise related to his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The only medical opinions of record are those of the 2013 and 2016 VA examiners.  While the 2013 opinion did not address the Veteran's specific diagnoses during the appeal period and did not comment on the Veteran's history of degenerative arthritis prior to the motor vehicle accident, the 2016 opinion corrected such deficiencies.  The opinion of the 2016 examiner does not support a finding of service connection.  While the examiner opined that the service injury could have contributed to his ongoing and progressive degenerative changes in his lumbosacral spine, such opinion is speculative and conclusive and cannot support the claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (A physician's statement framed in terms such as "may" or "could" is not probative).  Furthermore, the examiner concluded that, because of the lack of medical records from the time of the Veteran's discharge until the 1970s, it would be resorting to speculation to try to determine if and to what degree the Veteran's chronic and progressive degenerative changes in his spine were related to his in-service back injury versus age progression and the cumulative wear and tear of three decades after his military service.  This opinion, although speculative, is still adequate as an explanation (the absence of medical records in the intervening period) was provided.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Consequently, the opinion of the 2016 examiner does not support a finding of service connection.  

In this case, no medical professional has provided any opinion relating a diagnosed back disorder to the Veteran's military service.  Even with the Veteran's reports in his medical records of having an in-service injury and ongoing pain, none of his treatment records contain any medical opinions regarding the etiology of any diagnosed back disorder, to include specifically relating a disorder to his in-service injury.

Here, the first evidence of any back disorder is not until 1976 as per the 1977 physician's certificate.  Although the Veteran reported back pain since service, there are no records showing a diagnosed disorder until 1976.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of a back disorder is itself evidence which tends to show that a back disorder did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had arthritis manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed a normal spine and no back complaints were made.  While he later reported pain since service, the contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.   

The overall evidence of record as discussed above weighs against a finding of a back disorder being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between a back disorder and the Veteran's active duty, service connection for a back disorder is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of a back disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the 2016 VA opinion than to the Veteran's and appellant's own lay opinions.  The Veteran and the appellant have not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiner.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

Without competent and credible evidence of an association between a back disorder and the Veteran's active duty, service connection for a back disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for the Veteran's back disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the Veteran's back disorder is denied.  See 38 U.S.C.A § 5107 (West 2014).  


	 


ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


